Citation Nr: 1601611	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-20 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left thigh disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1969 and had a period of active duty for training from March 1962 to September 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In his June 2014 substantive appeal, the Veteran requested a Travel Board hearing.  In September 2015 correspondence, he withdrew his request.

The Board notes that a claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  In the April 2014 statement of the case, it appears that the RO was referring the matter of dental treatment.  Accordingly, no further action by the Board as to the matter of VA outpatient dental treatment is necessary.

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims he is entitled to service connection for left shoulder, left thigh, low back, left hip, and dental disabilities.  A review of the record reflects that treatment records from the Tampa VA Healthcare System dated from November 4, 2010 to March 22, 2013 in addition to treatment records from the Orlando VA Healthcare System, to specifically include a May 28, 2013 X-ray of the lumbar spine, were considered by the RO but are unable to be located in the electronic record for review by the Board.  As complete VA treatment records are constructively of record and may be pertinent to the Veteran's claims, attempts to secure them must be made.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of any updated and/or outstanding VA treatment records, to specifically include the following:

(a)  Tampa VAMC records dated from November 4, 2010 to March 22, 2013;

(b)  Complete records from Orlando VAMC, to specifically include a May 28, 2013 lumbar spine X-ray.

If these records are unable to be obtained, please prepare a memorandum explaining why and associate it with the record.

2.  Arrange for any further development deemed indicated by the development ordered above.

3.  Then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


